        Case 8:19-cv-02876-TDC Document 14-1 Filed 02/21/20 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

LAUREN PIERCE,                   *
                                 *
     Plaintiff,                  *
                                 *      Case No. 8:19-CV-02876 (CBD)
     v.                          *
                                 *
NATIONAL ARCHIVES,               *
                                 *
     Defendant.                  *
                           ************
                MEMORANDUM IN SUPPORT OF DEFENDANT’S
 MOTION TO DISMISS OR, IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT


I.     INTRODUCTION

       Plaintiff Lauren Pierce complains that Defendant, the National Archives and Records

Administration (“NARA” or the “Agency”), failed to accommodate her mold allergy by not

providing her with a full-time telework position. But NARA did give Plaintiff a full-time telework

position, in which she remains to this day. Because Defendant gave Plaintiff her requested

accommodation, Plaintiff has not plead and cannot establish a failure to accommodate under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 200e et seq. or the Rehabilitation Act of 1973, 29

U.S.C. § 701, et seq. Moreover, in the time between Plaintiff’s request for telework and Plaintiff’s

receipt of telework, the Agency took appropriate steps to evaluate Plaintiff’s medical condition,

her work environment, and provided reasonable accommodations short of full-time telework.

Defendant’s motion to dismiss or, in the alternative, for summary judgment should be granted.

II.    FACTUAL BACKGROUND

       Ms. Pierce interviewed for and received an IT Specialist position with NARA in August of

2016. Exhibit 1 (position description). The position was based in College Park, Maryland. Id.

She began her tour of duty on December 12, 2016. Exhibit 2 at 1 (Dec. 11, 2016 SF-50B). Her



                                                 1
        Case 8:19-cv-02876-TDC Document 14-1 Filed 02/21/20 Page 2 of 15



supervisor was William Fumey. Three and a half months after starting her tour of duty, on March

28, 2017, “Plaintiff informed the Agency that she was disabled” due to mold in her workspace and

“requested telework.” ECF No. 1 (Compl.) at ¶ 23. She submitted a request for reasonable

accommodation on March 29, 2017. Exhibit 3 (Mar. 29, 2017 request). Amii Limpp was the

disability program manager with NARA’s Office of Equal Employment Opportunity (“EEO”) with

primary responsibility for Plaintiff’s reasonable accommodation request.

       Upon receipt of Plaintiff’s reasonable accommodation request, NARA began investigating

the conditions in Plaintiff’s workspace. On April 11, 2017, NARA commissioned an indoor air

quality (“IAQ”) survey that showed unremarkable quantities of mold that were consistent with

outside air conditions. Exhibit 6 (May 2, 2017 IAQ report). The company conducting the study

reported, “I cannot recall seeing results this clean. . . . we don’t really have recommendations for

further testing.” Exhibit 7 at 2 (May 3, 2017 Baldwin email). See also, Exhibit 5 (Apr. 19, 2017

email) (“I have the preliminary results of the spore trap samples back and they are perfect,

absolutely zero/negative . . . . the tech taking the readings said he had never seen readings this

good and wanted to know how we filtered the air.”). In response to these excellent test results,

NARA requested Plaintiff provide additional medical information and documentation to

substantiate her allergy claims. Exhibit 8 at 1 (May 3, 2017 letter). The Agency considered the

possibility that Plaintiff was being exposed to an allergen in her home or car given the IAQ survey

results. Exhibit 9 at 1 (May 4, 2017 Limpp email).

       While NARA reviewed Plaintiff’s requests and supporting documentation, the Agency

offered Plaintiff escalating interim accommodations. See, e.g., Exhibit 4 at 1–2 (Apr. 11, 2017

Fumey email) (informing Plaintiff that her office would be moved and an IAQ study of her new

office commissioned). Plaintiff had a reaction to her new office as well. Plaintiff submitted




                                                 2
       Case 8:19-cv-02876-TDC Document 14-1 Filed 02/21/20 Page 3 of 15



another Reasonable Accommodation form on June 13, 2017. Exhibit 11 (Jun. 13, 2017 request).

NARA repeatedly requested additional “clarifying information” regarding Plaintiff’s medical

condition. Exhibit 15 (Jun. 30, 2017 email). On July 11, 2017, Plaintiff’s supervisor informed her

that she would not be able to telework full-time but that NARA was “working on addressing other

options or alternative accommodations we believe will be effective.” Exhibit 16 at 1 (Jul. 11, 2017

Fumey email).

       The Agency commissioned another IAQ study of Plaintiff’s new office, conducted on July

21, 2017. Exhibit 17 (Aug. 14, 2017 IAQ Study). The study found no amplification of molds or

pollen. Id. at 4–6. On August 29, 2017, the Agency resolved Plaintiff’s June accommodation

request by conducting workplace testing and providing Plaintiff with a HEPA air purification

system and a professional wash-down of her office space. Exhibit 18 at 1 (Aug. 29, 2017

Accommodation Disposition); Exhibit 20 (Oct. 11–12, 2017 emails). In response, Plaintiff

thanked the Agency “for sharing that the Reasonable Accommodations are now in-place.” Id. at

1.

       Unfortunately, Plaintiff returned to work on October 16, 2017 and had an allergic reaction

to her newly-cleaned workspace “a few hours later.” Exhibit 22 at 2 (Dec. 19, 2017 disposition).

Upon learning this, NARA escalated its contemplated accommodations. Exhibit 21 at 2 (Oct. 25,

2017 Limpp email) (“If she is still having complications after the [reasonable accommodation was

put in place (HEPA and wash down- return to work), then it is deemed ineffective. The next step

would be . . . look for a position which is 100% telework.”).

       Plaintiff submitted a worker’s compensation claim based on Chronic Allergic

Conjunctivitis, which was approved on November 27, 2017. Exhibit 29 (workers compensation

case history). She received compensation payments for the period October 17, 2017 until August




                                                3
        Case 8:19-cv-02876-TDC Document 14-1 Filed 02/21/20 Page 4 of 15



18, 2018. Id. Archives offered Plaintiff a reassignment to a full-time telework position on

December 20, 2017. Exhibit 24 (Dec. 20, 2017 letter). Archives continued its review of Plaintiff’s

medical condition into January of 2018. See Exhibit 25 (Jan. 11, 2018 email from Limpp). The

Agency commissioned another IAQ evaluation on February 14–15, 2018 to examine both of

Plaintiff’s prior workspaces. Exhibit 27 (Apr. 9, 2018 IAQ Report). On April 3, 2018, NARA

granted Plaintiff’s request for 100 percent telework. Exhibit 26 (Apr. 3, 2018 disposition).

Plaintiff returned to duty in August of 2018 with 100 percent telework. Exhibit 30 (Aug. 5, 2018

SF-50B).

       Plaintiff filed the instant lawsuit on September 30, 2019. ECF No. 1. The complaint

contains a single count alleging failure to accommodate Plaintiff’s allergy to mold. Id. at ¶¶ 36–

43.

III.   LEGAL STANDARDS

       A.      Claims must be dismissed for failure to state a claim under Rule 12(b)(6) where
               the complaint fails to plead essential elements of a claim.

       The purpose of a 12(b)(6) motion to dismiss is to test the sufficiency of a plaintiff’s

complaint. See Presley v. City of Charlottesville, 464 F.3d 480, 484 (4th Cir. 2006). When ruling

on a motion to dismiss for failure to state a claim under Rule 12(b)(6), a court must “accept the

well-pled allegations of the complaint as true, and . . . construe the facts and reasonable inferences

derived therefrom in the light most favorable to the plaintiff.” Ibarra v. U.S., 120 F.3d 472, 474

(4th Cir. 1997). Although a pleading called into question by Rule 12(b)(6) does not need to provide

“detailed factual allegations,” something “more than labels and conclusions” is required, and there

must be factual allegations sufficient to “raise a right to relief above the speculative level.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). To survive a Rule 12(b)(6) motion, a




                                                  4
        Case 8:19-cv-02876-TDC Document 14-1 Filed 02/21/20 Page 5 of 15



pleading must contain “enough factual matter (taken as true) to suggest” the viability of the

plaintiff’s claims. Id. at 556.

        Where “a complaint pleads facts that are merely consistent with a defendant’s liability, it

stops short of the line between possibility and plausibility of entitlement to relief.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). See also, Francis v. Giacomelli, 558 F.3d 186, 193 (4th Cir.

2009) (“[N]aked assertions of wrongdoing necessitate some factual enhancement within the

complaint to cross the line between possibility and plausibility of entitlement to relief.” (internal

quotations omitted)).

        In deciding a motion to dismiss, a court should first review the complaint to determine

which pleadings are entitled to the assumption of truth. See Iqbal, 556 U.S. at 679. “When there

are well pleaded factual allegations, a court should assume their veracity and then determine

whether they plausibly give rise to an entitlement to relief.” Id. While a court must construe all

factual allegations in the light most favorable to the plaintiff, see Harrison v. Westinghouse

Savannah River Co., 176 F.3d 776, 783 (4th Cir. 1999), a court need not accept legal conclusions

unsupported by facts, Revene v. Charles Cty. Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989), legal

conclusions couched as factual allegations, Papasan v. Allain, 478 U.S. 265, 286 (1986), or

conclusory factual allegations devoid of any reference to actual events. United Black Firefighters

v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979).

        B.      The Court may consider evidence outside the pleadings under Rule 12(d).

        If a party provides the court with material outside the pleadings and the court considers

that material, then the court treats the motion to dismiss as a motion for summary judgment. See

Fed. R. Civ. P. 12(d); Gadsby v. Grasmick, 109 F.3d 940, 949 (4th Cir. 1997); Paukstis v. Kenwood

Golf & Country Club, Inc., 241 F. Supp. 2d 551, 556 (D. Md. 2003). Federal Rule of Civil

Procedure 12(d) governs conversion of a motion to dismiss into a motion for summary judgment.


                                                 5
        Case 8:19-cv-02876-TDC Document 14-1 Filed 02/21/20 Page 6 of 15



Here, Defendant has provided the Court with a number of documents and emails pertaining to the

allegations in the complaint. Of these, Plaintiff’s complaint specifically references the following:

       •       Exhibit 3 (Mar. 29, 2017 accommodation request); see Compl. ¶¶ 24–25;

       •       Exhibit 11 (Jun. 13, 2017 accommodation request); see Compl. ¶ 27;

       •       Exhibit 17 (Aug. 14, 2017 Indoor Air Quality (“IAQ”) study); see Compl. ¶ 29;

       •       Exhibit 18 (Aug. 29, 2017 accommodation disposition); see Compl. ¶ 31;

       •       Exhibit 29 (workers compensation case history); see Compl. at ¶ 34.

       To the extent the Court both relies on the attached exhibits and determines they fall outside

the pleadings, such reliance could convert the Agency’s motion to dismiss into a motion for

summary judgment pursuant to Rule 12(d).

       The Fourth Circuit has held that a proper Rule 12(d) conversion requires two things.

Greater Balt. Ctr. for Pregnancy Concerns, Inc. v. Mayor and City Council of Balt., 721 F.3d 264,

281 (4th Cir. 2013). First, all parties must “be given some indication by the court that it is treating

the 12(b)(6) motion as a motion for summary judgment,” which can be satisfied when a party is

“aware that material outside the pleadings is before the court.” Gay v. Wall, 761 F.2d 175, 177

(4th Cir. 1985). A “motion’s alternative caption and attached materials are in themselves sufficient

indicia.” Dabas v. Brennan, No. CCB-17-392, 2018 WL 1300965, at *4 (D. Md. Mar. 13, 2018)

(citing Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 260--61 (4th Cir. 1998)). Second,

the parties must “be afforded a reasonable opportunity for discovery.” Pregnancy Concerns, 721

F.3d at 281. A complete administrative record may suffice for this discovery opportunity. C.f.

Dabas, 2018 WL 1300965, at *4 (finding adequate opportunity for discovery in pre-discovery

motion for summary judgment where “[t]he administrative record in this case was voluminous”).




                                                  6
        Case 8:19-cv-02876-TDC Document 14-1 Filed 02/21/20 Page 7 of 15



       C.      Summary judgment is warranted under Rule 56 if there is no genuine issue of
               material fact as to a required element of Plaintiff’s claim.

       On a motion for summary judgment, the moving party bears the burden of demonstrating

that there are no genuine issues as to any material facts and that it is entitled to judgment as a

matter of law. See Fed. R. Civ. P. 56(c)(2); see also, e.g., Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 250 (1986); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The Court must construe

the facts alleged in the light most favorable to the nonmoving party. Liberty Lobby, 477 U.S. at

255. However, “this does not mean that any factual dispute will defeat the motion.” Dabas, 2018

WL 1300965, at *4. The Supreme Court has acknowledged that “some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for summary judgment;

the requirement is that there be no genuine issue of material fact.” Liberty Lobby, 477 U.S. at 247-

-48.

       “A party opposing a properly supported motion for summary judgment ‘may not rest upon

the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts showing

that there is a genuine issue for trial.’” Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514,

522 (4th Cir. 2003) (alteration in original) (quoting Fed. R. Civ. P. 56(e)). Where “the nonmoving

party has failed to make a sufficient showing on an essential element of [his] case, with respect to

which [he] has the burden of proof,” the moving party is entitled to summary judgment. Celotex,

477 U.S. at 323. District Courts considering a motion for summary judgment have an “affirmative

obligation . . . to prevent factually unsupported claims and defenses from proceeding to trial.”

Drewitt v. Pratt, 999 F.2d 774, 778–79 (4th Cir. 1993) (internal quotations omitted).

IV.    ARGUMENT

       To state a prima facie claim under the Rehabilitation Act for failure to accommodate, a

plaintiff must show that (1) she has a disability; (2) her employer was aware of the disability; (3)



                                                  7
        Case 8:19-cv-02876-TDC Document 14-1 Filed 02/21/20 Page 8 of 15



with reasonable accommodations she was otherwise qualified to perform the essential functions of

the employment position in question; and (4) her employer refused to make such reasonable

accommodations. Lewis v. Gibson, 621 Fed. Appx. 163, 164 (4th Cir. 2015), cert. denied sub nom.

136 S. Ct. 840 (2016) (citing Wilson v. Dollar Gen. Corp., 717 F.3d 337, 345 (4th Cir. 2013)).

Even assuming Plaintiff can establish the first three elements of her prima facie case, she cannot

establish the fourth because NARA provided Plaintiff with her requested accommodation. 1 The

fact that the Agency needed time to review Plaintiff’s submissions and scientific data does not

save Plaintiff’s claim from dismissal or summary judgment.

       A.      NARA gave Plaintiff her requested accommodation of 100 percent telework.

       Plaintiff cannot satisfy the fourth element of her prima facie case because NARA provided

Plaintiff with her requested accommodation. “Reasonable accommodations” are “[m]odifications

or adjustments to the work environment, or to the manner or circumstances under which the

position held or desired is customarily performed, that enable a qualified individual with a

disability to perform the essential functions of that position.” 29 C.F.R. § 1630.2(o)(1)(ii); see

also 42 U.S.C. § 12111(9).

       Here, Plaintiff claims that she submitted a reasonable accommodation request on March

29, 2017 and she requested 100 percent telework. ECF No. 1 at ¶¶ 24–25. Exhibit 3 (Mar. 29,

2017 accommodation request). Archives offered Plaintiff a reassignment to a full-time telework

position on December 20, 2017. Exhibit 24 (Dec. 20, 2017 letter). On April 3, 2018, NARA


1
        The only count in Plaintiff’s complaint is for failure to accommodate. As a result and to
reduce the volume of unnecessary briefing, the instant motion only addresses failure to
accommodate. Defendant does not waive any arguments regarding its entitlement to dismissal or
summary judgment as to any discrimination or retaliation claims suggested by Plaintiff’s
complaint. To the extent Plaintiff intends to advance such claims, Defendant argues that those
claims are not adequately alleged in the instant complaint. Should the Court be inclined to consider
such claims, Defendant respectfully requests notice and the opportunity to submit additional
briefing.


                                                 8
       Case 8:19-cv-02876-TDC Document 14-1 Filed 02/21/20 Page 9 of 15



granted Plaintiff’s request for 100 percent telework. Exhibit 26 (Apr. 3, 2018 disposition).

Because the Agency did provide Plaintiff with her requested accommodation, she cannot establish

that her employer refused to make a reasonable accommodation to her alleged disability.

       Although Plaintiff may argue that approximately twelve months elapsed between her

accommodation request and the Agency’s agreement to grant Plaintiff 100 percent telework, this

delay is immaterial. In Rhodes v. Montgomery County, Judge Grimm considered a case in which

a plaintiff received a reasonable accommodation only after a long delay in which the plaintiff

claimed her employer acted “improperly” or “callously” in denying a previous accommodation

request. No. PWG-12-3172, 2015 WL 221861, at *7 (D. Md. Jan. 13, 2015). Judge Grimm

determined that any machinations prior to providing a concededly reasonable accommodation

were “utterly beside the point” where “[t]he undisputed facts show that Rhodes was offered, and

accepted, a position that constituted a reasonable accommodation.” Id. (granting summary

judgment to the employer because these facts “cannot support a prima facie case for failure-to-

accommodate”). Although NARA disputes any characterization that it behaved improperly in

evaluating Plaintiff’s reasonable accommodation request, any suggestion that it did “matters not”

where, as here, Plaintiff ultimately received her requested accommodation. Id. at *7. See also,

Section IV.B, infra (arguing that the relevant regulations entitle NARA to evaluate Plaintiff’s

medical documentation and explore reasonable accommodations different from Plaintiff’s

requested accommodation). Because NARA granted Plaintiff’s request for full-time telework,

Plaintiff cannot succeed on her failure to accommodate claim as a matter of law.




                                               9
       Case 8:19-cv-02876-TDC Document 14-1 Filed 02/21/20 Page 10 of 15



       B.     The delay in providing Plaintiff with her requested accommodation does not
              save Plaintiff’s claim because an employer is entitled to independently evaluate
              an employee’s disability claim.

       Between March of 2017 and April of 2018, Plaintiff alleges that she made two requests for

100 percent telework that the Agency denied. ECF No. 1 at ¶¶ 26, 31. 2 The Agency’s grant of

Plaintiff’s requested accommodation should end the Court’s analysis because Plaintiff cannot

dispute that she ultimately received a reasonable accommodation. See Section IV.A, supra. But

even if the Court considers the Agency’s process in reasonably accommodating Plaintiff, her

complaint should still be dismissed or summary judgment granted because the Rehabilitation Act

permits employers to independently evaluate an employee’s claims of disability before granting

accommodation requests. Moreover, Plaintiff cannot establish that the Agency failed to provide

her with any reasonable accommodations in response to her requests while it completed this

evaluation process.

              1.      An employer is entitled to seek out and review documentation
                      supporting the employee’s request, and is not required to rely on her
                      own representations of disability.

       The fact that the Agency required time to review Plaintiff’s evolving medical

documentation and analyze scientific data does not negate the fact that NARA ultimately provided

Plaintiff with her requested accommodation. The Rehabilitation Act does not require an employer

to accept an employee’s self-assessment of disability immediately and without independent

investigation. Indeed, the regulations governing requests for reasonable accommodations allow

an employer to seek medical documentation rather than trust the employee’s representation of her



2
        In fact, the Agency did not deny Plaintiff’s second accommodation request, but rather
granted it in part and continued to work with Plaintiff to ensure the provided accommodations
were effective. Exhibit 18 (Aug. 29, 2017 disposition). See also, Exhibit 22 (Dec. 19, 2017
disposition) (noting Ms. Pierce’s reaction to her cleaned workspace); Exhibit 26 (Apr. 3, 2018
disposition) (granting 100 percent telework).


                                              10
       Case 8:19-cv-02876-TDC Document 14-1 Filed 02/21/20 Page 11 of 15



own disability. 29 CFR 1630.14. See also Young v. UPS, 784 F.3d 192, 199-200 (4th Cir. 2013)

(holding employer had legitimate reason to seek some verification that employee was able to

perform job duties); May v. Roadway Express, Inc., 221 F. Supp. 2d 623, 628 (D. Md. 2002)

(“While Plaintiff may have been ‘flabbergasted’ that Defendant did not automatically accept his

own determination that he was disabled without first obtaining some medical documentation, the

Court finds nothing untoward in Defendant's straightforward request for additional information.”).

       Here, in the time before the Agency granted Plaintiff’s accommodation request, NARA

commissioned three IAQ studies to identify the presence of any mold in Plaintiff’s workspaces,

which yielded unremarkable results. Exhibits 6 (May 2, 2017 IAQ report), 17 (Aug. 14, 2017 IAQ

report), 27 (Apr. 9, 2018 IAQ report). Plaintiff submitted medical documentation to substantiate

her reasonable accommodation request, which NARA reviewed and acted upon. See generally

Exhibit 28 (medical records); Exhibit 19 (Sept. 20, 2017 Limpp email) (noting that NARA would

conduct an additional IAQ test to include allergens identified by Plaintiff’s doctor).

       The record is replete with evidence of NARA’s careful review of Plaintiffs’ records and

the relevant scientific studies. See, e.g., Exhibit 8 at 1 (May 3, 2017 letter requesting medical

documentation); Exhibit 12 at 1 (June 13, 2017 Limpp email) (discussing environmental testing

needed); (“I am in the process now of discussing the test results and any further test that may

happen.”); Exhibit 13 (June 19, 2017 emails); Exhibit 14 (Jun. 20–28, 2017 emails with Plaintiff)

(seeking clarification on Plaintiff’s medical records and purported allergies in order to target IAQ

testing); Exhibit 15 (Jun. 30, 2017 Limpp email) (“I asked you for clarifying information of which

you have not provided. It is necessary to get all the information, whether that be doctors’

recommendations, test results, etc., so that the supervisors can make an informed decision about

your request.”); Exhibit 19 (Sept. 20, 2017 Limpp email) (summarizing Agency’s efforts to review




                                                 11
       Case 8:19-cv-02876-TDC Document 14-1 Filed 02/21/20 Page 12 of 15



Plaintiff’s medical documentation, examine Plaintiff’s workspace, and provide accommodations);

Exhibit 25 at 1 (Jan. 11, 2018 Limpp email) (summarizing NARA’s steps in evaluating Plaintiff’s

medical records).

       NARA is not required to accept Plaintiff’s assessment of her disability on its face. As

permitted by law, NARA requested and evaluated Plaintiff’s medical records and scientific studies

of her workspace before ultimately granting Plaintiff the 100 percent telework accommodation she

requested. On these facts, Plaintiff cannot prove failure to accommodate.

               2.     NARA provided Plaintiff with reasonable accommodations while it
                      assessed the extent of Plaintiff’s allergy and the possibility of
                      accommodating her with anything short of 100 percent telework.

       The Fourth Circuit has described the process of identifying reasonable accommodations as

“an interactive process” in which the employer has “the ultimate discretion” in choosing an

accommodation. Jacobs v. N.c. Admin. Office of the Cts., 780 F3.d 562, 580 (4th Cir. 2015);

Reyazuddin v. Montgomery Cty., Md., 789 F.3d 407, 415–16 (4th Cir. 2015). See also, Valluzzi v.

Azar, No. 18-cv-3602-PX, 2020 WL 128457, at *9 (D. Md. Jan. 10, 2020) (citing Jacobs and

Reyazuddin). The law does not require an employer to provide an employee with her precise

requested accommodation, “the employer need only provide some reasonable accommodation.”

Crawford v. Union Carbide Corp., No. 98–2448, 1999 WL 1142346, *4 (4th Cir. 1999) (citation

omitted), cert. denied, 530 U.S. 1234 (2000).

       Plaintiff requested four reasonable accommodations: 100 percent telework, a test of two

of the Agency’s office buildings, and the option to work from a different building if it were found

to be free of allergens. See, e.g., Exhibit 11 (Jun. 13, 2017 accommodation request). NARA took

a number of measures to assess the extent of Plaintiff’s disability and the reasonableness of

available accommodations. NARA conducted an IAQ test of Plaintiff’s workspace to quantify the

presence of mold, which yielded unremarkable results. See generally, Exhibit 6 (May 2, 2017 IAQ


                                                12
       Case 8:19-cv-02876-TDC Document 14-1 Filed 02/21/20 Page 13 of 15



report). NARA moved Plaintiff to a new workspace, where she still had an allergic reaction.

Plaintiff provided NARA with a doctor’s note listing her specific allergies, so NARA

commissioned another IAQ study of that new workspace to include Plaintiff’s specific allergens,

which also yielded “no trace of the specific allergens identified by” Plaintiff’s doctor. Exhibit 10

(Jun. 7, 2017 Limpp email) (noting that the Agency would test for two items omitted from original

test); Exhibit 18 (Aug. 14, 2017 IAQ study); Exhibit 19 at 2 (Sept. 20, 2017 Limpp email)

(explaining results of August IAQ study).

       In light of the IAQ results finding no mold and the fact that Plaintiff’s job required her to

be on site, NARA initially determined that 100 percent telework was not an appropriate

accommodation for Plaintiff. Exhibit 18 at 2 (Aug. 29, 2017 disposition) (noting Plaintiff’s

“position requires access to classified information, which can only be done on site,” that required

trainings also needed to be done on site, and that Plaintiff had accessibility and availability

deficiencies while teleworking, which made 100 percent telework ineffective). Instead, NARA

provided Plaintiff with a HEPA air filter for her new office and conducted a “professional wash

down” of her office for dust. Id. In contemporaneous emails, Plaintiff indicated that these interim

accommodations were reasonable and returned to the office. Exhibit 20 at 1 (Oct. 11–12, 2017

emails). Unfortunately, once Plaintiff returned to the office on October 16, 2017 she determined

that she was still having an allergic reaction, despite the accommodations. Exhibit 22 at 2 (Dec.

19, 2017 disposition). In light of the failure of the Agency’s efforts to accommodate Plaintiff, it

determined that Plaintiff would need to be reassigned to a position that would allow her to telework

full time. See generally Exhibit 24 (Dec. 20, 2017 letter).

       During the time Plaintiff’s request was pending, she was permitted to utilize her

accumulated sick leave in accordance with the Agency’s policies, which is in and of itself a form




                                                13
       Case 8:19-cv-02876-TDC Document 14-1 Filed 02/21/20 Page 14 of 15



of a reasonable accommodation. Moore v. Md. Dep’t of Pub. Safety & Corr. Servs., No. 11-553-

CCB, 2011 WL 4101139, at *3 (D. Md. Sept. 12, 2011) (temporary leave may be a reasonable

accommodation); Barnett v. Uniformed Servs. Univ. of the Health Scis., No. 10-2681-DKC, 2011

WL 3511049, at *11 (D. Md. Aug. 9, 2011) (“Permitting the use of accrued paid leave or unpaid

leave to obtain medical treatment may constitute a reasonable accommodation”). Additionally,

Plaintiff received workers compensation payments from October 17, 2017 until August 18, 2018,

when she returned to work with 100 percent telework. Exhibit 29 (workers compensation records).

       Although Plaintiff claims that her requests for accommodation were denied, the record

shows that the process of arriving at 100 percent telework for Plaintiff was interactive and iterative.

Although the Agency did not give Plaintiff 100 percent telework immediately, the Agency acted

consistently with its obligations under the Rehabilitation Act by providing Plaintiff with

reasonable accommodations short of 100 percent telework, consistently with the results of IAQ

tests, and then increasing those accommodations as needed until Plaintiff was ultimately allowed

to telework full-time. In light of these facts, Plaintiff cannot establish failure to accommodate.

V.     CONCLUSION

       Plaintiff’s complaint must be dismissed or summary judgment granted because she

received the accommodation she requested.              In the time between her request and the

accommodation, the Agency acted consistently with the governing regulations when it evaluated

Plaintiff’s medical documentation, conducted scientific evaluations of her workspace, and

provided reasonable interim accommodations. Plaintiff fails to state a claim, or in the alternative,

the Agency is entitled to judgment as a matter of law.




                                                  14
Case 8:19-cv-02876-TDC Document 14-1 Filed 02/21/20 Page 15 of 15



                                    Respectfully submitted,

                                    ROBERT K. HUR
                                    United States Attorney

                                           /s/
                                    Molissa H. Farber
                                    Assistant United States Attorney
                                    36 S. Charles Street, Fourth Floor
                                    Baltimore, Maryland 21201
                                    410-209-4862
                                    Molissa.Farber@usdoj.gov




                               15
